Title: To Benjamin Franklin from John Shaffer, 4 October 1781
From: Shaffer, John
To: Franklin, Benjamin


Sir
Octr 4th 81
Mr Dotun calld upon me and has made a propesetion—that He would buy the Hole trackt of land On condetions that Your Exelency will Give him a Certefacte that he bought the land of me At Paris That in case of deth he May Not meet with Aney deficcultes in Obtainning it in America After proving his deed— I Hope your Exelency will Not refuse him the Certefacete. if it is Consertante with your station As my liberty depends Intierly theiron.
I Have the Honour to be your Exelenceys Most Obedent & Very Humble Servant
J Shaffer
His Exelency Dacter Franklin
